Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Diana Marie Sabatine, Appellant                       Appeal from the County Court at Law of
                                                       Fannin County, Texas (Tr. Ct. No. CA-
 No. 06-16-00098-CR         v.                         2015-7361).        Memorandum Opinion
                                                       delivered by Justice Moseley, Chief Justice
 The State of Texas, Appellee                          Morriss and Justice Burgess participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We further order that the appellant, Diana Marie Sabatine, pay all costs of this appeal.




                                                      RENDERED AUGUST 19, 2016
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk